Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE: Please do not forget to send out a new copy of the claim priority.  Per our discussion on Thursday April 8, 2021, Glenn Hunt left a message stating that the foreign priority certified copy is 703539 and the oath claim priority that he sent has an error on it of 70530.  So what he is going to do is send out a new copy of the claim priority with the corrected number on it.
Allowable Subject Matter
Claims 1, 21-26 & 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited patents or publication together or separately teach receiving predetermined information from the user corresponding to functional levels of the user about their injury or damaged site and establishing one or more initial user functional levels; wherein for three successive user functional level entries I, II, and III alerting the user and interrupting the physiotherapeutic treatment protocol if functional levels I compared to III, and II compared to III exceed predetermined values, or if there is no improvement in functional level between functional levels I and II and levels II and III.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.